Title: To John Adams from Commissioners of Washington City, 7 May 1798
From: Washington City, Commissioners of
To: Adams, John


				
					Sir:
					Washington, May 7, 1798.
				
				We took the liberty of addressing you, by letter dated the 18th ultimo, on the subject of the executive offices, expressing our regret that your opinion did not coincide with that of your predecessor, agreeably to whose order we should long since have commenced the work had we possessed the means, and expressing our hope that, now we do possess the means, you will not obstruct the measure. We stated some of the reasons which the late President was pleased to inform us governed him in respect to the sites of these buildings, and our own reasons for believing a change in this arrangement would be injurious. We flattered ourselves that we should receive an answer to this letter, and were not without hopes of the concurrence of the present President with his predecessor and ourselves on this subject. We are sensible the pressure of more weighty business may have occasioned you to delay an answer, unless, indeed, you meant to give counter–orders, in which case, we presume, you would have communicated them before this time, as the building season is fast advancing. We consider the existing orders as sufficient authority for us to proceed with the building; but to secure the completion of the north wing of the Capitol, and the finishing whatever buildings may be commenced, in due season, we mean at present only to contract for one of the executive buildings, and, as soon as that shall be undertaken, to discontinue the work on the interior of the President’s house, leaving the other executive building untouched, and only finishing the stone work, (which is nearly completed,) and slating the roof of the President’s house, till the extent and efficacy of our resources are better known. We will receive proposals for undertaking the building now to be erected till the 20th day of June next, of which notice will be given in the newspapers of Philadelphia, Baltimore, and Alexandria.We are, with sentiments of the highest respect, &c.
				
					G. Scott,W. Thornton,A. White.
				
				
			